Citation Nr: 9913711	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  95-26 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased initial rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from June 1965 to June 1968.  

A review of the evidence of record discloses that service 
connection for PTSD was granted by rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in a 
March 1992 rating decision.  A 30 percent evaluation was 
assigned, effective June 13, 1991, the date of receipt of the 
veteran's claim for disability benefits.

By rating decision dated in May 1994, the 30 percent 
evaluation was amended to reflect a 70 percent disability 
rating from June 13, 1991.  The veteran was assigned 
temporary total disability ratings of 100 percent based on 
hospitalization for a service-connected disability from 
March 30, 1993, to May 31, 1993, and from December 3, 1993, 
to January 31, 1994.  The prehospital ratings of 70 percent 
were reestablished, effective from February 1, 1994.  

The veteran was accorded a rating examination for psychiatric 
purposes by VA in September 1995.  At that time he was given 
a global assessment of functioning score of 53.  It was 
stated that "it is not felt at the present time that he is 
unemployable."  Since the last VA examination, the veteran 
has undergone psychiatric hospitalizations on several 
occasions.  The veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

The Board also notes that since the last VA examination, the 
criteria for evaluating psychiatric disability has been 
changed.  38 C.F.R. §§ 4.125-4.130 (1998) (effective October 
8, 1996).  The veteran has not been afforded a VA examination 
that takes into account the new rating criteria.

VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (1998); 38 C.F.R. § 
19.9 (1998).  When the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
a remand is required "in compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

The record does not reflect how the veteran has been 
functioning since discharge from the hospitalizations in 1996 
and 1997, and the Board believes that a more current and 
comprehensive examination would be desirable.  Accordingly, 
the case is REMANDED for the following:  

1.  The RO should contact the veteran and 
request that he furnish information as to 
any psychiatric treatment he has 
received, inpatient or outpatient, VA or 
private, since 1997.  The RO should then 
take all necessary steps to obtain any 
records not already part of the claims 
folder and associate these records with 
that folder.  

2.  The RO should then schedule the 
veteran for a comprehensive psychiatric 
examination.  The claims file must be 
made available to and reviewed by the 
examiner prior to completing the 
requested examination.  The examiner 
should comment on the presence or absence 
of memory loss for names of close 
relatives, own occupation or own name, 
disorientation to time or place, 
intermittent inability to perform 
activities of daily living, and so forth.

The examiner should assign a global 
assessment of functioning score and 
explain what the assigned score 
represents.  The examiner should also be 
asked to express an opinion as to whether 
severe or total disability best describes 
the veteran's psychiatric disability 
picture due solely to PTSD.  If there are 
found to be psychiatric disorders other 
than PTSD, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with each of the 
disorders.

If certain symptoms cannot be dissociated 
from one disorder or the other, it should 
be so specified.  The examiner must also 
specifically comment on the extent to 
which PTSD affects the veteran's 
occupational and social functioning.  

3.  The RO should then adjudicate and 
issue a supplemental statement of the 
case concerning the veteran's claim for 
an increased initial evaluation for PTSD, 
with consideration of the holding in 
Fenderson v. West, and both the new and 
the old criteria for rating mental 
disorders.  

If after completion of the requested development, the benefit 
sought has not been granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case, and be given a reasonable opportunity 
to respond.  Thereafter, following compliance with all other 
procedures relative to the processing of appeals, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


